Case 7:19-cr-00816-VB Document 43 Filed 04/12/21 Page 1 of 1

i pec unto
UNITED STATES DISTRICT COURT 1 SEECTRONICALI YY ooo i
SOUTHERN DISTRICT OF NEW YORK i 7 y

! W2/, Ly

Plaintiff(s), CALENDAR NOTICE

LI. §16 0s)

 

 

K - Cr U fe_ -
Defendant(s).
x

 

ee TAKE NOTICE that the above-captioned case has been sehedtited/
-schedule

___ Status conference | ____ Final pretrial conference
____ Telephone conference ____ Jury selection and trial
___ Pre-motion conference ____ Bench trial

___ Settlement conference ___ Suppression hearing
___ Oral argument . ____ Plea hearing

____ Bench ruling on motion Sentencing

on (O- Lf. (202/ , at 2. YS PA. in Courtroom 620, United States

Courthouse, 300 Quarropas Street, White Plains, NY 10601. Adjourned fre from Z/ Led/2-/

All requests for adjournments or extensions of time must be in writing y and
filed on ECF as letter-motions, in accordance with paragraph 1(F) of the Court's
Individual Practices. Absent special circumstances, such requests shall be made at
least two business days prior to the scheduled appearance.

Dated: 4p. [2 _ 202/

White Plains, NY
SO ORDERED!

rt

Vincent L. Briccetti
United States District Judge

 

 
